DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 05/27/2022. As indicated by the amendment: claims 1, 3, 11, 15 and 19 have been amended, claim 2 has been cancelled, and claim 21 has been added. Claims 1 and 3-21 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heimberger (US 5807241) in view of Do et al. (US 2020/0237189 A1) in view of Klaffenbock et al. (EP 2581031 A1).
Regarding claim 1, Heimberger discloses an endoscope, comprising: a controllable curved tube (col. 5, ll. 32-37); wherein an insertion portion of the endoscope (col. 5, ll. 32-37) is provided with the controllable curved tube; the controllable curved tube comprises a plurality of circular tube sections (1”/2”; Figs. 4 and 6) connected in series (Figs. 4 and 6); a first C-shaped engaging portion (39; Fig. 6) is arranged at a first end of each circular tube section of the plurality of circular tube sections (1”/2”; Figs. 4 and 6); tube section is inserted into a second C-shaped notch (34; Fig. 4) of the third circular tube section, and a second C-shaped engaging portion (32; Fig. 4) of the third circular tube section is inserted into a first C-shaped notch (38; Fig. 6) of the fourth circular tube section; and after being engaged, the first C-shaped engaging portion (39; Fig. 6) of the fourth circular tube section moves inside the second C-shaped notch (34; Fig. 4) of the third circular tube section, and the second C-shaped engaging portion (32; Fig. 4) of the third circular tube section moves inside the first C-shaped notch (38; Fig. 6) of the fourth circular tube section (Figs. 4 and 6), wherein a first included angle is formed between a center of an opening direction of the first C-shaped engaging portion (39) and an axial direction of a first circular tube section (Fig. 6) of the plurality of circular tube sections, and wherein the first C-shaped engaging portion belongs to the first circular tube section (39; Figs. 4-6).
However, Heimberger does not specifically disclose a control device configured to control the controllable curved tube to bend. Do teaches an analogous endoscope (1) having an analogous controllable curved tube (A; Fig. 1) wherein a control device (Fig. 1; G/9) is provided to control the controllable curved tube to bend (par. [0107] and [0110]). It would have been obvious to one having ordinary skill in the art to have provided the control device of Do to the endoscope of Heimberger in order to control the bending of the tube. 
Heimberger does not specifically disclose that the first included angle ranges from 10° to 90° as the center of the opening direction of the first C-shaped engaging portion (39) extends in the axial direction of the first circular tube section (Fig. 6). Klaffenbock teaches an analogous endoscope wherein a first included angle is formed between a center of an opening direction of the first C-shaped engaging portion (19) and an axial direction of a first circular tube section and the first included angle ranges from 10° to 90° (Figs. 2 and 4). Klaffenbock teaches that because the first C-shaped engaging portions are not projected in an axial direction, an enlarged pivoting angle is provided so as to achieve bending effect and increased transfer of traction forces (abstract/advantage). It would have been obvious to one having ordinar y skill in the art to have modified the curved tube of Heimberger to have a first included angle within the range of 10° to 90° thereby enlarging the pivoting angle so as to achieve bending effect and increased transfer of traction forces, as taught by Klaffenbock. 
Regarding claim 3, Heimberger in view of Do in view of Klaffenbock disclose the endoscope according to claim 1, wherein, a second included angle is formed between a center of an opening direction of the second C-shaped engaging portion (32; Fig. 4; Klaffenbock: Figs. 2 and 4) and the axial direction of the first circular tube section, wherein the second C-shaped engaging portion (32; Fig. 4) belongs to the first circular tube section, and the second included angle ranges from 10° to 90°( Klaffenbock: Figs. 2 and 4).
Regarding claim 4, Heimberger in view of Do in view of Klaffenbock disclose the endoscope according to claim 1, wherein, the first end of the each circular tube section is circumferentially provided with two sets of first C-shaped engaging portions (39; Fig. 6) and first C-shaped notches (38; Fig. 6) opposite to each other (col. 6, ll. 27-23), the second end of the each circular tube section is circumferentially and oppositely provided with two sets of second C-shaped engaging portions (32; Fig. 4), second C-shaped notches (34; Fig. 4) and spherical protrusions (31; Fig. 4), wherein the second C-shaped notches (34; Fig. 4) and the spherical protrusions (31; Fig. 4) are engaged with the two sets of first C-shaped engaging portions (39; Fig. 6), after being engaged, a gap is formed between the two adjacent circular tube sections (Fig. 5), and the gap is arranged to separate the two sets of first C-shaped engaging portions (39; Fig. 6) or the two sets of second C-shaped engaging portions (32; Fig. 4) and the gap extends along a circumferential direction of the each circular tube section (Fig. 4).
Regarding claim 5, Heimberger in view of Do in view of Klaffenbock disclose the endoscope according to claim 4, wherein, at least one groove (Figs. 4 and 6 – groove formed between 33 and 37 and/or 40 and 41) is arranged on a tube section wall located at the gap formed between the two adjacent circular tube sections, and the at least one groove extends in the circumferential direction of the each circular tube section (Figs. 4 and 6).
Regarding claim 6, Heimberger in view of Do in view of Klaffenbock disclose the endoscope according to claim 1, wherein, the control device (Do: 9/G) comprises at least one traction wire (Do: 9; par. [0107]), and the at least one traction wire (Do: 9) passes through a first end of the plurality of circular tube sections (Do: 6) connected in series (par. [0110]-[0111]), and is fixedly connected to an outermost circular tube section located on a second end of the plurality of circular tube sections connected in series (Do: par. [0107]).
Regarding claim 7, Heimberger in view of Do in view of Klaffenbock disclose the endoscope according to claim 6, wherein, the each circular tube section is further provided with at least one fixing portion (Do: 630/631; Figs. 8 and 9) configured to fix the at least one traction wire (Do: 9); and the at least one fixing portion (Do: 630/631; Figs. 8 and 9) is uniformly distributed in a circumferential direction of the each circular tube section (Do: par. [0104]-[0105]).
Regarding claim 8, Heimberger in view of Do in view of Klaffenbock disclose the endoscope according to claim 7, wherein, the at least one fixing portion (Do: 630/631; Figs. 8 and 9) is a circular tube (Do: circular opening of 631) fixedly connected on an inner wall of the each circular tube section (Do: Figs. 8 and 9).
Regarding claim 9, Heimberger in view of Do in view of Klaffenbock disclose the endoscope according to claim 1, wherein, a curvature of the controllable curved tube changes as a length of the each circular tube section at a position corresponding to the controllable curved tube changes (curvature capable of changing as the length of the tube section changes; applicant has not claimed a controllable curved tube having circular tube sections of differing lengths). 
Regarding claim 10, Heimberger in view of Do in view of Klaffenbock disclose the endoscope according to claim 1, wherein, the controllable curved tube is formed by cutting a metal tubular material (abstract; Do: par. [0116]).
Regarding claim 11, Heimberger in view of Do in view of Klaffenbock disclose the endoscope according to claim 1[[2]], wherein, the control device (Do: 9/G) comprises at least one traction wire (Do: 9; par. [0107]), and the at least one traction wire (Do: 9) passes through a first end of the plurality of circular tube sections (Do: 6) connected in series (par. [0110]-[0111]), and is fixedly connected to an outermost circular tube section located on a second end of the plurality of circular tube sections connected in series (Do: par. [0107]).
Regarding claim 12, Heimberger in view of Do in view of Klaffenbock disclose the endoscope according to claim 3, wherein, the control device (Do: 9/G) comprises at least one traction wire (Do: 9; par. [0107]), and the at least one traction wire (Do: 9) passes through a first end of the plurality of circular tube sections (Do: 6) connected in series (par. [0110]-[0111]), and is fixedly connected to an outermost circular tube section located on a second end of the plurality of circular tube sections connected in series (Do: par. [0107]).
Regarding claim 13, Heimberger in view of Do in view of Klaffenbock disclose the endoscope according to claim 4, wherein, the control device (Do: 9/G) comprises at least one traction wire (Do: 9; par. [0107]), and the at least one traction wire (Do: 9) passes through a first end of the plurality of circular tube sections (Do: 6) connected in series (par. [0110]-[0111]), and is fixedly connected to an outermost circular tube section located on a second end of the plurality of circular tube sections connected in series (Do: par. [0107]).
Regarding claim 14, Heimberger in view of Do in view of Klaffenbock disclose the endoscope according to claim 5, wherein, the control device (Do: 9/G) comprises at least one traction wire (Do: 9; par. [0107]), and the at least one traction wire (Do: 9) passes through a first end of the plurality of circular tube sections (Do: 6) connected in series (par. [0110]-[0111]), and is fixedly connected to an outermost circular tube section located on a second end of the plurality of circular tube sections connected in series (Do: par. [0107]).
Regarding claim 15, Heimberger in view of Do in view of Klaffenbock disclose the endoscope according to claim 1[[2]], wherein, a curvature of the controllable curved tube changes as a length of the each circular tube section at a position corresponding to the controllable curved tube changes (curvature capable of changing as the length of the tube section changes; applicant has not claimed a controllable curved tube having circular tube sections of differing lengths). 
Regarding claim 16, Heimberger in view of Do in view of Klaffenbock disclose the endoscope according to claim 3, wherein, a curvature of the controllable curved tube changes as a length of the each circular tube section at a position corresponding to the controllable curved tube changes (curvature capable of changing as the length of the tube section changes; applicant has not claimed a controllable curved tube having circular tube sections of differing lengths). 
Regarding claim 17, Heimberger in view of Do in view of Klaffenbock disclose the endoscope according to claim 4, wherein, a curvature of the controllable curved tube changes as a length of the each circular tube section at a position corresponding to the controllable curved tube changes (curvature capable of changing as the length of the tube section changes; applicant has not claimed a controllable curved tube having circular tube sections of differing lengths). 
Regarding claim 18, Heimberger in view of Do in view of Klaffenbock disclose the endoscope according to claim 5, wherein, a curvature of the controllable curved tube changes as a length of the each circular tube section at a position corresponding to the controllable curved tube changes (curvature capable of changing as the length of the tube section changes; applicant has not claimed a controllable curved tube having circular tube sections of differing lengths). 
Regarding claim 19, Heimberger in view of Do in view of Klaffenbock disclose the endoscope according to claim 1[[2]], wherein, the controllable curved tube is formed by cutting a metal tubular material (abstract; Do: par. [0116]).
Regarding claim 20, Heimberger in view of Do disclose the endoscope according to claim 3, wherein, the controllable curved tube is formed by cutting a metal tubular material (abstract; Do: par. [0116]).
Regarding claim 21, Heimberger discloses an endoscope, comprising: a controllable curved tube (col. 5, ll. 32-37); wherein an insertion portion of the endoscope (col. 5, ll. 32-37) is provided with the controllable curved tube; the controllable curved tube comprises a plurality of circular tube sections (1”/2”; Figs. 4 and 6) connected in series (Figs. 4 and 6); a first C-shaped engaging portion (39; Fig. 6) is arranged at a first end of each circular tube section of the plurality of circular tube sections (1”/2”; Figs. 4 and 6); wherein the first C-shaped engaging portion (39; Fig. 6) belongs to the first circular tube section (Figs. 4 and 6); a first C-shaped notch (38; Fig. 6) is arranged around an outside of the first C-shaped engaging portion (39; Fig. 6); a second end of the each circular tube section is provided with a second C-shaped engaging portion (32; Fig. 4), wherein the second C-shaped engaging portion (32; Fig. 4) is engaged with a first C-shaped notch (38; Fig. 6) of a second circular tube section of the plurality of circular tube sections (Figs. 4 and 6); an inner side of the second C-shaped engaging portion (32; Fig. 4) is provided with a second C-shaped notch (34; Fig. 4) and a spherical protrusion (31; Fig. 4), wherein the second C-shaped notch (34; Fig. 4) and the spherical protrusion (31; Fig. 4) are engaged with a first C-shaped engaging portion (39; Fig. 6) of the second circular tube section (Figs. 4 and 6); and the second C-shaped notch (34; Fig. 4) surrounds the spherical protrusion (31; Fig. 4); when two adjacent circular tube sections of the plurality of circular tube sections are connected in series (Figs. 4 and 6), a spherical protrusion (31; Fig. 4) of a third circular tube section of the two adjacent circular tube sections is engaged inside a first C-shaped engaging portion (39; Fig. 6)  of a fourth circular tube section of the two adjacent tube sections (Figs. 4 and 6), and the first C-shaped engaging portion (39; Fig. 6) of the fourth circular tube section is inserted into a second C-shaped notch (34; Fig. 4) of the third circular tube section, and a second C-shaped engaging portion (32; Fig. 4) of the third circular tube section is inserted into a first C-shaped notch (38; Fig. 6) of the fourth circular tube section; and after being engaged, the first C-shaped engaging portion (39; Fig. 6) of the fourth circular tube section moves inside the second C-shaped notch (34; Fig. 4) of the third circular tube section, and the second C-shaped engaging portion (32; Fig. 4) of the third circular tube section moves inside the first C-shaped notch (38; Fig. 6) of the fourth circular tube section (Figs. 4 and 6), wherein a second included angle is formed between a center of an opening direction of the second C-shaped engaging portion (32) and an axial direction of a first circular tube section (Fig. 6) of the plurality of circular tube sections, and wherein the second C-shaped engaging portion belongs to the first circular tube section (32; Figs. 4-6).
However, Heimberger does not specifically disclose a control device configured to control the controllable curved tube to bend. Do teaches an analogous endoscope (1) having an analogous controllable curved tube (A; Fig. 1) wherein a control device (Fig. 1; G/9) is provided to control the controllable curved tube to bend (par. [0107] and [0110]). It would have been obvious to one having ordinary skill in the art to have provided the control device of Do to the endoscope of Heimberger in order to control the bending of the tube. 
Heimberger does not specifically disclose that the second included angle ranges from 10° to 90° as the center of the opening direction of the first C-shaped engaging portion (39) extends in the axial direction of the first circular tube section (Fig. 6). Klaffenbock teaches an analogous endoscope wherein an included angle is formed between a center of an opening direction of a C-shaped engaging portion (19) and an axial direction of a circular tube section and the included angle ranges from 10° to 90° (Figs. 2 and 4). Klaffenbock teaches that because the C-shaped engaging portions are not projected in an axial direction, an enlarged pivoting angle is provided so as to achieve bending effect and increased transfer of traction forces (abstract/advantage). It would have been obvious to one having ordinar y skill in the art to have modified the curved tube of Heimberger to have a second included angle within the range of 10° to 90° thereby enlarging the pivoting angle so as to achieve bending effect and increased transfer of traction forces, as taught by Klaffenbock. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795    

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795